Title: To John Adams from Warwick Palfray, Jr., 2 August 1819
From: Palfray, Warwick, Jr.
To: Adams, John


				
					Sir.
					Salem, Aug 2. 1819.
				
				In sending you the Essex Register, we intended to do ourselves pleasure, and to assist the daily recollection of the Man, the Father of his Country, whom we delight to honour. If the paper should afford the smallest gratification, we shall consider ourselves abundantly repaid for the trifling expense and trouble of sending it.With profound respect, In behalf of the Editor Proprietor / & Printer of the Ess. Register
				
					Warwick Palfray. junr
				
				
			